United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2760
                                  ___________

James C. Knox,                           *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   Eastern District of Missouri.
Gary Kempker, Director, Missouri         *
Department of Corrections, Individually *
and Officially; Steven D. Long,          *       [UNPUBLISHED]
Assistant Director, Missouri             *
Department of Corrections, Individually *
and Officially; James Purkett,           *
Superintendent of Farmington             *
Correctional Center, Individually and    *
Officially; Dave Dormire, Warden of      *
Missouri State Penitentiary,             *
Individually and Officially; Scott       *
Lawrence, Assistant Superintendent of *
Farmington Correctional Center,          *
Individually and Officially; Bryan       *
Goeke, Assistant Division Director,      *
Individually and Officially; Paul Gore, *
Grievance Officer, Missouri State        *
Penitentiary, Individually and           *
Officially; E. Conley, Regional          *
Medical Director, Correctional           *
Medical Services, Individually and       *
Officially; J. Sulltrop, Health Services *
Administrator, Farmington Correctional *
Center, Individually and Officially,     *
Connie Barton, Nurse, Farmington         *
Correctional Center, Individually and    *
Officially; John Doe, #1, Counselor,       *
Farmington Correctional Center,            *
Individually and Officially; Melissa       *
Sanders, Member, Classification            *
Committee, Farmington Correctional         *
Center, Individually and Officially;       *
Lindell Edmonds, Member,                   *
Classification Committee, Farmington       *
Correctional Center, Individually and      *
Officially; Unknown Blair, Plumber,        *
Farmington Correctional Center,            *
Individually and Officially; Bill          *
Bouyer, Chairperson, Classification        *
Committee, Farmington Correctional         *
Center; Unknown Bransetter,                *
Counselor, Missouri State Penitentiary,    *
Individually and in her Official           *
Capacity,                                  *
                                           *
            Appellees.                     *

                                  ___________

                            Submitted: October 22, 2008
                               Filed: October 28, 2008
                                ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.




                                          -2-
       Oregon inmate James Knox appeals the district court’s1 dismissal of his civil
action regarding his placement in administrative segregation, the conditions there, and
other alleged constitutional violations. Reviewing the record de novo and taking all
facts alleged in the complaint as true, see Carter v. Arkansas, 392 F.3d 965, 968 (8th
Cir. 2004) (standard of review for Federal Rule of Civil Procedure 12(b)(6)
dismissals); Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam)
(standard of review for 28 U.S.C. § 1915A dismissals), we conclude that the district
court properly dismissed the complaint, because the various claims Knox alleged
either rely on legal conclusions rather than supporting facts, or simply do not state an
actionable wrong, see Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65,
1969 & nn.3, 8 (2007); Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004); Martin v.
Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

      Accordingly, we affirm the dismissal, but we modify it to be without prejudice.
                     ______________________________




      1
        The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri, and the Honorable Mary Ann L. Medler, United
States Magistrate Judge for the Eastern District of Missouri, to whom the remainder
of the case was referred for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).
                                          -3-